Citation Nr: 0115363	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  95-32 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for service-connected 
bilateral pes planus, currently rated as 30 percent 
disabling.

2. Entitlement to service connection for spondylolisthesis at 
L5-S1 with degenerative changes of the lumbar spine, 
claimed as secondary to service-connected bilateral pes 
planus.

3. Entitlement to service connection for bilateral leg pain, 
claimed as secondary to service-connected bilateral pes 
planus.

4. Entitlement to service connection for diabetes, claimed as 
secondary to service-connected bilateral pes planus.

5. Entitlement to service connection for arteriosclerotic 
heart disease, claimed as secondary to service-connected 
bilateral pes planus.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The appellant had active service from November 1944 to March 
1946.

This appeal arises from a December 1994 and subsequent rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

In an April 1997 remand, the Board requested that the RO ask 
the veteran whether he wished to appeal the issue of whether 
new and material evidence had been submitted to reopen his 
claim for service connection for a hip disability, as 
secondary to his service-connected bilateral pes planus.  The 
RO sent the veteran a letter in July 1997 requesting such 
information.  As the veteran did not reply to this request, 
the claim is not considered to be in appellate status.  

The RO, in a June 1999 decision, adjudicated a claim of 
service connection for obesity.  Subsequently, the veteran 
stated that he was not requesting service connection for his 
obesity, per se.  Therefore, such a claim is not considered 
to be in appellate status.  

The Board's decision on the issue of secondary service 
connection for a low back condition is set forth below.  
However, the remaining claims set forth on the title page of 
this decision are addressed in the REMAND following the ORDER 
portion of the DECISION, below.  


FINDING OF FACT

Although the veteran's current low back condition is not 
shown, by persuasive evidence or opinion, to be caused by his 
service-connected bilateral pes planus, there is persuasive 
medical opinion to the effect that current low back 
disability is aggravated by his service-connected bilateral 
pes planus.  


CONCLUSION OF LAW

The criteria for secondary service connection for low back 
disability resulting from aggravation by service-connected 
bilateral pes planus are met.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, subpart (a), 114 Stat. 2096, 
2099-2100 (2000); 38 U.S.C.A. §§  1110, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran's service medical records are negative for any 
findings, complaints or treatment of a low back condition.  
In April 1979, the veteran expressed to a VA examiner that he 
was developing leg and back problems, which the veteran 
attributed to his bilateral pes planus.  

Private medical reports of May 1988 by P. Kampershroer, M.D., 
reported positive orthopedic and neurological findings 
related or possible related to the veteran's lumbar spine, 
including lower extremity symptoms, without attributing the 
findings to the veteran's service-connected pes planus.  

Outpatient treatment records indicate that the veteran was 
treated for bilateral pes planus and low back pain throughout 
the 1990's.  A report of October 1990, by W. Blaisdell, M.D., 
stated findings of lumbar pathology without attribution of 
the findings to the feet.  On VA examination of March 1992, 
the examiner opined that there was no relationship between 
the veteran's service-connected pes planus and his lumbar 
spine pathology.  In June 1992, C.W. McKenney, D.C., stated 
that the veteran's service-connected pes planus caused back 
pain.  In May 1994, Dr. McKenney stated that there is a 
relationship between the veteran's service-connected pes 
planus and his back problems.  

In a report dated in March 1995, the veteran's private 
physician, Jose A. Gaudier, M.D., stated that the veteran has 
lower extremity sensory loss, caused by his diabetes, and L5 
radiculopathy.  The physician could not associate or rule out 
a relationship between the veteran's pes planus and his low 
back disability.  the physician did note that it was possible 
that his pes planus predisposed him to have some back 
problems, arthritis, disc problems and radiculopathy.  He 
also noted that these problems are common in individuals of 
the veteran's age and who have a history of diabetes.  

A VA joints examination was conducted in January 1998.  The 
examiner noted that the veteran had bilateral pes planus and 
severe degenerative changes in the lumbar spine with a Grade 
III spondylolisthesis of L5-S1.  The examiner stated that the 
lumbar spine disease, and leg and hip pain are in no way 
related to his service-connected pes planus.  He noted that 
there was no evidence that the veteran's pes planus was 
responsible for his leg and hip pain.  The examiner opined 
that the veteran's lumbar spine disease was responsible for 
such pain and that the veteran's severe degenerative changes 
were related to his age and weight.

A VA spine examination was conducted in January 1998.  The 
examiner noted the veteran's severe degenerative changes in 
the lumbar spine with a Grade III spondylolisthesis of L5-S1.  
The examiner opined that the veteran had chronic low back 
pain which was worsened by walking related to his severe 
Grade III spondylolisthesis.  The examiner noted that the 
veteran's pes planus caused awkward walking which could 
contribute to his chronic low back pain.  The examiner 
concluded that the veteran's service-connected pes planus 
could aggravate his low back pain.  

In a VA progress note dated in April 1999, a VA staff 
physician stated that the veteran had trouble walking due to 
his pes planus.  In addition, it was noted that the veteran's 
obesity could have had its onset due to a lack of exercise.  

In a letter dated in April 1999, Dr. McKenney stated that the 
veteran's low back pain is related to his pes planus.  

In a letter dated in January 2000, Michael T. Liuzzo, D.C., 
stated that it was well documented in medical literature that 
being sedentary and wheel chair bound due to lower extremity 
disability will result in obesity and back changes.  He 
concluded that the veteran's pes planus was a causative 
factor in the veteran's back disability.  The chiropractor 
also stated that he agreed completely with the VA staff 
physician "who noted that the veteran had trouble walking 
due to his pes planus that could have caused his obesity."  

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has not yet had an opportunity to 
consider the claim for secondary service connection for low 
back disability in light of the above-noted change in the 
law.  Nonetheless, the Board determines that the law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim without first remanding the claim to the RO, 
as the requirements of the new law have essentially been 
satisfied.  In this regard, the Board notes that by virtue of 
the Statement of the Case and Supplemental Statements of the 
Case, the veteran and his representative have been advised of 
the laws and regulations governing the claim, and been given 
notice of the information and/or evidence necessary to 
substantiate the current claim.  The RO has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran; in fact, it appears that all evidence identified 
by the veteran as relative to this claim has been obtained 
and associated with the claims folder.  Moreover, the veteran 
has undergone examination in connection with the claim on 
appeal, and had the opportunity to testify at a hearing.  
Significantly, there is no indication that there is 
additional, existing evidence that can be obtained that is 
necessary for adjudication of the current issue.  Hence, 
adjudication of this issue, without remand to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

The law permits the grant of service connection for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110.  
Service connection may also be granted for a "[d]isability 
which is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a) (2000); 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  That 
regulation has been interpreted to permit service connection 
for the degree of disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran does not contend, and the evidence does not 
suggest, that the veteran's low back condition had its 
origins in service.  Rather, the veteran has alleged that his 
low back condition is in some manner medically related to his 
service-connected bilateral pes planus.  

The Board acknowledges the opinion of the private 
chiropractor that indicates that the veteran's pes planus was 
the causative factor in the veteran's back disabilities.  
However, the Board affords greater probative weight on the 
opinion's of several VA physicians who have noted that such 
back disabilities are common in individuals of the veteran's 
age and weight irrespective of any pes planus.  In addition, 
the above-mentioned chiropractor, several of these physicians 
have considered other factors present in the veteran's case 
that could account for the development of his current low 
back problems.  Therefore, the Board finds that the evidence 
does not persuasively establish that the veteran's service-
connected pes planus caused any current low back disability.  

However, the examiner who performed the January 1998 VA spine 
examination specifically addressed the question of whether, 
consistent with Allen, cited to above, there is a basis for a 
grant of secondary service connection for low back disability 
on the basis of aggravation.  He indicated that the veteran's 
pes planus could be aggravating the veteran's low back pain.  
In addition, as several physicians have stated that there is 
a relationship between the veteran's service-connected pes 
planus and his back pain, as opposed to his lumbar pathology, 
the Board finds that (with the exception of the 1998 joints 
examiner's report) the weight of the medical evidence tends 
to militate in favor of the January 1998 examiner's 
conclusion, and that no other physician has reached a 
contrary conclusion on the specific question of aggravation 
of low back disability by the veteran's service-connected pes 
planus.  Affording the veteran the benefit of the doubt (see 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096(2000) (to be codified as amended at 38 U.S.C. 
§ 5107(b)); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991)), the Board finds that secondary service connection 
for the extent of low back disability resulting from 
aggravation by the veteran's service-connected pes planus is 
warranted.  


ORDER

Secondary service connection for low back disability 
resulting from aggravation by service-connected bilateral pes 
planus is granted, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

As indicated above, the Veterans Claims Assistance Act of 
2000, among other things, eliminated the concept of a well-
grounded claim, redefined the obligation VA with respect to 
the duty to assist, and superceded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is now applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); see also Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  VA is required 
to notify the claimant of the evidence necessary to complete 
the application for the benefit sought, as well as of its 
efforts to procure relevant evidence.  Moreover, required 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  

Significantly, the veteran claims that a higher evaluation is 
warranted for his pes planus because that condition now 
renders him wheel chair bound and, prior to his being wheel 
chair bound, unable to walk or exercise.  He claims that this 
inactivity has caused obesity which, in turn, have caused the 
above mentioned nonservice-connected conditions.  Following a 
review of the record, however, the Board finds that the 
current reports of examination of record contain insufficient 
findings to ascertain whether the veteran's currently has a 
bilateral leg disability and, if so, whether the veteran's 
service-connected bilateral pes planus caused or aggravated 
the condition; whether the veteran's service-connected 
bilateral pes planus caused or aggravated his diabetes or 
arteriosclerotic heart disease; and the level of the 
veteran's service-connected bilateral pes planus.  .  

Under these circumstances, and in view of the duties imposed 
by the Veterans Claims Assistance Act of 2000, the Board 
finds that the veteran should undergo appropriate medical 
examinations to obtain the medical evidence necessary to 
adjudicate the remaining claims on appeal.  The veteran is 
hereby advised that failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim(s).  See 38 C.F.R. § 3.655 (2000).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the appellant fails to report to any 
scheduled examination, the RO should obtain and associate 
with the record any notice(s) of the examination(s) sent to 
the appellant.  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical records, 
particularly to include any records from VA facilities.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

While these matters are in remand status, the RO should also 
assist the veteran in obtaining outstanding pertinent medical 
records from any other source(s) or facility(ies) identified 
by him, as well as undertake any other development and/or 
notification action deemed warranted by the Act.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
veteran's claims file all outstanding 
pertinent medical records from all VA 
facilities, as well as from any other 
source(s) or facility identified by the 
veteran.  If any of the requested records 
are unavailable, or the search for any 
such records otherwise yields negative 
results, such should clearly be 
documented in the claims file, and the 
veteran and his representative so 
notified.  The veteran is free, of 
course, to submit any medical or other 
relevant evidence in his possession, and 
the RO should afford him the opportunity 
to do so before arranging for him to 
undergo further examination.

2.  After all available records requested 
in paragraph 1 are associated with the 
claims file, the RO should arrange for 
the veteran to undergo an appropriate 
examination of the feet and legs.  It is 
imperative that the entire claims file, 
to include a complete copy of this 
REMAND, be provided to, and reviewed by, 
the VA examiner who is designated to 
examine the veteran.  All appropriate 
tests, studies and consultations should 
be accomplished, and all clinical 
findings should be reported in detail.  

For purposes of evaluating the veteran's 
service-connection pes planus, the 
examiner should comment upon the 
existence and extent of pronation of the 
feet, tenderness of the plantar surfaces 
of the feet, inward displacement and 
spasm of the tendo Achilles tendon on 
manipulation, and whether these symptoms, 
if any, are improved by orthopedic shoes 
or appliances.  

The examiner should also specifically 
opine, on the basis of examination of the 
veteran, review of his pertinent medical 
history and assertions, and with 
consideration of sound medical 
principles, whether it is as least as 
likely as not that (1) the veteran's pes 
planus renders him unable to walk (and, 
therefore, unable to exercise); and, if 
so (2) that as a result of this inability 
to walk and exercise, the veteran's 
service-connected pes planus has, 
indirectly (through obesity), caused or 
aggravated his a) diabetes mellitus, b) 
arteriosclerotic heart disease, and/or c) 
disability of the legs, if any.  The 
examiner should also indicate whether 
there is, as least as likely as not, any 
other basis for concluding that the 
veteran's pes planus either cause or 
aggravated any of the disabilities 
referred to above.  In rendering his/her 
opinion as to the above matters, the 
physician should specifically address any 
contrary medical or other opinions of 
record.  All examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached, 
should be set forth in a typewritten 
report.  

3.  If the appellant fails to report to 
any scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the appellant.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After completion of all requested 
development, and any other indicated 
development and/or notification action, 
the RO should review the veteran's claims 
in light of all pertinent evidence of 
record, and all pertinent legal 
authority, to specifically include that 
cited to herein.  The RO should provide 
clear reasons and bases for its 
determination, and address all matters 
raised in this REMAND.  

7.  If any claim remaining on appeal 
continues to be denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the claims file is returned to the Board 
for further appellate review.

The purpose of this REMAND is to ensure that all due process 
requirements are met and to accomplish additional development 
and adjudication; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals



 



